Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): October 2, 2008 Hexion Specialty Chemicals, Inc. (Exact Name of Registrant as Specified in Its Charter) New Jersey (State or Other Jurisdiction of Incorporation) 1-71 (Commission File Number) 13-0511250 (I.R.S. Employer Identification No.) 180 East Broad Street, Columbus, Ohio (Address of Principal Executive Offices) 43215-3799 (Zip Code) 614-225-4000 (Registrants Telephone Number, Including Area Code) N/A (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a -12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d -2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e -4(c)) Item 8.01Other Events On October 2, 2008, Hexion Specialty Chemicals, Inc. (the Company) issued a press release announcing that it has received clearance from the U. S. Federal Trade Commission (FTC) of its proposed acquisition of Huntsman Corporation. The FTC accepted a consent order that requires the Company to divest part of its specialty epoxy resin production and development capabilities to Spolek Pro Chemickou a Hutni Výrobu, Akciová Spolec nost ( Spolek). In addition, the European Commission, which previously had approved the acquisition conditioned upon the same divestiture, has approved the sale of the divested business to Spolek. A copy of the press release is attached hereto as Exhibit 99.1 and incorporated herein by reference in its entirety. Item 9.01 Financial Statements and Exhibits (d) Exhibits 99.1 Press Release issued October 2, 2008. 1 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. HEXION SPECIALTY CHEMICALS, INC. Date: October 2, 2008 By: /s/ Mary Ann Jorgenson Name:Mary Ann Jorgenson Title:Executive Vice President and General Counsel -2- EXHIBIT INDEX Exhibit No. Description 99.1 Press Release issued October 2, 2008. -3-
